Exhibit EXECUTION VERSION AGREEMENT AND PLAN OF MERGER among ALTRIA GROUP, INC., ARMCHAIR MERGER SUB, INC. and UST INC. Dated as of September 7, 2008 TABLE OF CONTENTS Page ARTICLE I THE MERGER 1.1. The Merger 1 1.2. Closing 1 1.3. Effective Time 2 1.4. Effect of the Merger 2 ARTICLE II CERTIFICATE OF INCORPORATION AND BYLAWS OF THE SURVIVING CORPORATION 2.1. The Certificate of Incorporation 2 2.2. The Bylaws 2 ARTICLE III DIRECTORS AND OFFICERS OF THE SURVIVING CORPORATION 3.1. Directors 2 3.2. Officers 2 ARTICLE IV EFFECT OF THE MERGER 4.1. Effect on Capital Stock 3 4.2. Surrender and Payment 3 4.3. Treatment of Stock Plans 6 4.4. Adjustments to Prevent Dilution 7 ARTICLE V REPRESENTATIONS AND WARRANTIES 5.1. Representations and Warranties of the Company 8 5.2. Representations and Warranties of Parent and Merger Sub 28 i ARTICLE VI COVENANTS 6.1. Interim Operations 30 6.2. No Solicitation of Transactions 35 6.3. Proxy Statement 39 6.4. Stockholders Meeting 40 6.5. Cooperation; Filings; Other Actions 40 6.6. Notification of Certain Matters 43 6.7. Access and Reports 43 6.8. Publicity 44 6.9. Employee Benefits 44 6.10. Expenses 46 6.11. Indemnification; Directors’ and Officers’ Insurance 46 6.12. Takeover Statutes 48 6.13. Financing Cooperation 48 6.14. Resignations 49 6.15. Stockholder Litigation 49 6.16. Company Debt Obligations/Related Matters 49 ARTICLE VII CONDITIONS 7.1. Conditions to Each Party’s Obligation to Effect the Merger 50 7.2. Conditions to Obligations of Parent and Merger Sub 50 7.3. Conditions to Obligation of the Company 51 ARTICLE VIII TERMINATION 8.1. Termination by Mutual Consent 52 8.2. Termination by Either Parent or the Company 52 8.3. Termination by the Company 52 8.4. Termination by Parent 53 8.5. Notice of Termination 54 8.6. Effect of Termination and Abandonment 54 ARTICLE IX MISCELLANEOUS AND GENERAL 9.1. Survival 56 9.2. Modification or Amendment 56 9.3. Waiver 57 ii 9.4. Counterparts 57 9.5. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL 57 9.6. Notices 58 9.7. Entire Agreement 59 9.8. No Third Party Beneficiaries 60 9.9. Specific Performance 60 9.10. Transfer Taxes 61 9.11. Certain Definitions 61 9.12. Severability 62 9.13. Interpretation; Construction 63 9.14. Assignment 63 iii Index of Defined Terms Acceptable Confidentiality Agreement Section 6.2(g) Action Section 6.11(a) Affiliate Section 9.11 Agreement Recitals Antitrust Laws Section 5.1(f)(i) Bankruptcy and Equity Exception Section 5.1(e)(i) Benefit Plans Section 5.1(k)(i) Bonus Plans Section 6.9(d) Book-Entry Shares Section 4.2(b) business day Section 1.2 Business Units Section 5.1(r)(i)(D) Bylaws Section 2.2 Capital Expenditures Section 6.1(a)(x) Certificate of Merger Section 1.3 Certificates Section 4.2(b) Change in Recommendation Section 6.2(b) Charter Section 2.1 Closing Section 1.2 Closing Date Section 1.2 Code Section 5.1(k)(ii)(A) Commitment Letter Section 5.2(f) Company Recitals Company Acquisition Agreement Section 6.2(b) Company Approvals Section 5.1(f)(i) Company Awards Section 4.3(d) Company Board Section 5.1(e)(ii) Company Disclosure Letter Section 5.1(c)(ii) Company Expense Fee Section 8.6(i) Company Material Adverse Effect Section 9.11 Company Option Section 4.3(a) Company Recommendation Section 5.1(e)(ii) Company Reports Section 5.1(h)(i) Confidentiality Agreement Section 9.7 Consent Section 5.1(f)(i) Constituent Corporations Recitals Contract Section 5.1(f)(ii) Costs Section 6.11 D&O Insurance Section 6.11(c) DGCL Section 1.1 Dissenting Stockholders Section 4.1(a) Effective Time Section 1.3 Employees Section 5.1(k)(i) End Date Section 8.2(a) Environmental Law Section 5.1(n) iv Environmental Permits Section 5.1(n) ERISA Section 5.1(k)(i) ERISA Affiliate Section 5.1(k)(ii)(E) ERISA Plan Section 5.1(k)(ii)(C) Exchange Act Section 5.1(f)(i) Excluded Shares Section 4.1(a) Expense Fee Section 8.6(f) Financing Section 5.2(f) GAAP Section 5.1(h)(ii) Governmental Entity Section 9.11 Hazardous Material Section 5.1(n) HSR Act Section 5.1(f)(i) Indemnified Parties Section 6.11(a) Infringe Section 5.1(q) Injunction Section 7.1(c) Intellectual Property Section 5.1(q) IRS Section 5.1(k)(i) Knowledge Section 9.11 Laws Section 5.1(g)(i) Leases Section 5.1(m)(iii) Lenders Section 5.2(f) Licenses Section 5.1(g)(ii) Lien Section 5.1(d)(i) Material Contract Section 5.1(r)(i) Merger Recitals Merger Sub Recitals Multiemployer Plan Section 5.1(k)(i) Non-U.S. Benefit Plans Section 5.1(k)(i) Notice Period Section 6.2(b) Other Confidentiality Agreement Section 6.2(a) Order Section 5.1(j)(ii) Organizational Documents Section 5.1(b) Owned Real Property Section 5.1(m)(ii) Parent Recitals Paying Agent Section 4.2(a) Payment Fund Section 4.2(a) Pension Plan Section 5.1(k)(iii) Per Share Merger Consideration Section 4.1(a) Person Section 4.2(d) Preferred Stock Section 5.1(c)(i) Permitted Liens Section 9.11 Post-Closing Welfare Plans Section 6.9(b) Proxy Statement Section 5.1(s) Release Section 5.1(n) Representatives Section 6.2(a) Required Transaction Funds Section 5.2(f) v Requisite Company Vote Section 5.1(e)(i) Restricted Share Section 4.3(b) Reverse Termination Fee Section 8.6(g) RSU Section 4.3(c) Sarbanes-Oxley Act Section 5.1(h)(iv) SEC Section 5.1(h)(i) Securities Act Section 5.1(f)(i) Shares Section 4.1(a) Stock Plans Section 5.1(c)(ii) Stockholders Meeting Section 6.4 Subsidiary Section 9.11 Subsidiary Securities Section 5.1(d)(ii) Superior Proposal Section 6.2(g) Surviving Corporation Section 1.1 Takeover Proposal Section 6.2(g) Takeover Statute Section 5.1(l) Tax Section 5.1(o) Tax Return Section 5.1(o) Termination Fee Section 8.6(b) U.S. Benefit Plans Section 5.1(k)(ii)(A) WARN Section 5.1(p)(ii) vi AGREEMENT AND PLAN OF MERGER AGREEMENT AND PLAN OF MERGER (hereinafter called this “Agreement”), dated as of September 7, 2008, among UST INC., a Delaware corporation (the “Company”), ALTRIA GROUP, INC., a Virginia corporation (“Parent”), and ARMCHAIR MERGER SUB, INC., a Delaware corporation and a wholly-owned indirect subsidiary of Parent (“Merger Sub,” the Company and Merger Sub sometimes being hereinafter collectively referred to as the “Constituent Corporations”). RECITALS WHEREAS, the respective boards of directors of each of Merger Sub, Parent and the Company have approved this Agreement and the merger of Merger Sub with and into the
